BIOX INSTRUMENTS CO.,LTD PROFIT AND LOSS STATEMENT FOR THE SIX MONTHS ENDED JUNE 30, 2 ITEMS LINE 2011.1~2011.6 RMB 2010.1~2010.6 RMB Sales 1 Including: Export sales 2 Less: Sales discounts and allowances 3 Net sales 4 Less: Sales tax 5 Cost of sales 6 Including: Cost of export sales 7 Gross profit on sales 8 Less: Selling expenses 9 General and administrative expenses 10 Financial expenses 11 ) ) Including : Interest expenses (less interest income) 12 Exchange loss (less exchange gains) 13 Profit on sales 14 Add: Income from other operations 15 Operating profit 16 Add: Investing gains 17 Non-operating income 18 Less: Non-operating expenses 19 Add: Profit and loss adjustment for previous years 20 TOTAL PROFIT 21 Less: Income tax 22 NET PROFIT 23 1 BIOX INSTRUMENTS CO.,LTD BALANCE SHEET 2011-06-30 ER@2011.6.30 ASSETS LINE Bal.E/P(RMB) LIABILITIES AND OWNERS'EQUITY LINE Bal.E/P(RMB) CURRENT ASSETS 1 CURRENT LIABILITIES 1 Cash on hand 2 Short term loans 2 Cash in bank 3 Notes payable 3 Marketable securities 4 Accounts payable 4 Notes receivable 5 Accrued payroll 5 Accounts receivable 6 Taxes payable 6 Less:Allowance for bad debts 7 Dividends payable 7 Etrust bank to make collections 8 Advances received 8 Advances to suppliers 9 Other payables 9 Other receivables 10 Accured expenses 10 ) Prepaid and deferred expenses 11 Bonus and welfare funds for staff and workers 11 Inventories 12 Long term liabilities payable at maturity within a year 12 Less:Allowance for loss on realization of stock 13 Other current liabilities 13 Long term investment recovery due within a year 14 14 Other current assets 15 15 Total current assets 16 Total current liabilities 16 LONG TERM INVESTMENT 17 LONG TERM LIABILITIES 17 Long term investment 18 Long term loans 18 Receivables over a year 19 Bond payable 19 FIXED ASSETS 20 Premium(discount) on bond payable 20 Fixed assets-cost 21 Payable over a year 21 Less:accumulated depreciation 22 OTHER LIABILITIES 22 Fixed assets-net value 23 Exchange gain during preparation period 23 Disposal of fixed assets 24 Deferred investment income 24 CONSTRUCTION WORK IN PROCESS 25 Deferred lease income 25 Construction work in process 26 Credit item of deferred tax 26 INTANGIBLE ASSETS 27 Other deferred credits 27 Right to the use of site 28 Exchange gain to be written off 28 Industrial property and proprietary technology 29 Total liabilities 29 Other intangible assets 30 OWNER'S EQUITY 30 Total intangible assets 31 0 31 OTHER ASSETS 32 Paid in capital 32 Organization expenses 33 Including: Foreign investment 33 Exchange loss during preparation period 34 Less:repayment of investment 34 Deferred investment losses 35 Translation reserve 35 Debit item of deferred tax 36 Reserve fund 36 Other deferred expenses 37 Expansion fund 37 Exchange loss to be writton off 38 Repayment of investment by profit 38 39 Current year profit 39 40 Retained earnings 40 Total other assets 41 0 Total owners' equity 41 TOTAL ASSETS 42 TOTAL LIABILITIES AND OWNERS’ EQUITY 42 2
